MARVIN, Judge.
In this paternity and support action, the defendant appeals a default judgment that decreed him to be the father of the child, ordered him to pay $200 monthly support and invoked against him the automatic wage assignment provision of LRS 46:236.3 in the event he became delinquent in his obligation.
The default judgment exceeds the demands of the petition contrary to CCP Art. 1703 and shall be amended to conform to the relief sought in the petition. Lake v. Lake, 460 So.2d 1130 (La.App. 2d Cir.1984). Accordingly, the judgment is affirmed only insofar as it decrees defendant to be the father of the child and orders him to pay support for the child. The judgment is amended to reduce the amount of the monthly child support from $200 to $66 and to delete application of LRS 46:236.3 to defendant.
*1235Costs of the appeal, to the extent allowed by law, are assessed to appellee.
AMENDED AND AFFIRMED.